OFFICE OF THE ATTORNEY      GENERAL OF TEXAS
                        AUSTIN




Honorable J. ;‘.Brp~n
County .Cttorney
Srazoria County
Angetoa, Texae

Dear Er.   Bryan:



                                        be Ir%oured



                                         lettiw or Nay 4,
                                       e abo~o etated quim-



aub~tant1al.l
                                 ar 86 or w~~ria Qa\tnty
                                   ,oco to aonim?uot some
                                   ld approaohea to a bridge
                              aoroa8 the Brasoa IUvbr, and
                    PC iaaaing txme ~rrnats.
                    n 56, Arti    3 COMtitUtion of Tsnu,~
                    “That under ~lsgjalatlropxwlsion   any
                 foal m1bditl8lonof a oettnty any nmaber
                 tlea or an? politics1 nubdithn     of the
stats or any defined dlstrlot, mw or hereafter to be be-
sarfbedan defined within the State of Tara8 aad which mar
or may not inolude towns, villages or doipal    oorponttom,
upon a tote of a tw,-thirds majority of the realdent propty
Ironoreble7. ;‘.Bryan, X&y 16, 1939, pcgc #2




taxpeyers voting thereon xho are qwJlrIed electors of
sala dlstrlot or territory to be aiiected thereby, in
eddftlon to all other debts n;ay fssua booas cr otherwise
lend Its credit in any amount not to exceed one-fourth of
the esscssed mluation of the real property of such Cia-
trlct or territory end levy and colleot such taxes to psy
the lntoraat thereon and provide a aInkIng fund for the
radamption tharaor as tha LagIalatura.mayauthorizeand
In suoh manner as it may authori~~t~ same for the follw-
lng purpoaaa, to-wit: Beotlon (0) The conatnxtlon,    rain-
tsnanoa and opsration of msaa&a&zk3d, grareled or pared
road8 and turnpikes,or in ala thare~f.~

               In tha opinion of thIa dapartamnt the phrase
*aay Ianus bonds or otherwIse land its oredlt in any amount
not to erased one-fourthor the aasaoaad 'valuationor the
real proparty of ouch dietriot? la auffiaient autharizatIon
ior the ~O~MMO of the time ratrants proposed.      liawerer,
their fW~4nOe  IQUiEtb0 submitted to a Y&O   of the mp26     and
auatalnadby a twu-third0 majority of tha raaldant pxqarty
taxpayaravoting thereon, and llkawIso.atmxoh tlma a snif -
oiaat lavy shall ba inadaand aollaotad to pay tha IntoraJ
tharaon and pmvlda f proper 81%       fund for the radaaption
of the warrants.
               We do not think that tha article intendad to
lfmIt or praaorlba the few of the eddanoa of auoh Indabtad-
noaa, but dld~oxpreouiplntand to prs8orib8 the 8113~0~ oi
arooting the debt.
               Artlala 752a. at 8aq4, ware enacted by tha
LeqgIalaturapursuant to the authority confarrad by Station
$2, Artlole 9, ror the purpoaa or detailing the legal at-8
to be taken In the oraatlon of & debt for such purpo800
anumeratadthbcrein.
               Therefore, ycu are adviaad that in our oplnlon
Road Distrlot Dumber 26 of BrazorIa County may issue tlxa
Honorable J. F. Bryan, h?ay16, 1939, pegs #3




warrants ror the purposes named but the Isauanca of sama must
be strictly In accofianca with the Constitution anb lawa of
the State or Texas.   The pcrtlnant laws are nemad above.

                             Yours very truly
                         ATTOIUOZYGEXEBAL OF TEXAS


                                          Asdatant